DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				    Status of the Application
1.	Acknowledgement is made of the preliminary amendment received on 12/23/2019. Claims 1-20 are pending in this application. Claims 16-20 are new. 
Claim Objections
2.	The claims are objected because of the following reasons: 
	Re claim 1, 
		-line 6: insert --the-- in front of “features” which is prior claimed in line 5,
		-line 8: insert --the-- in front of “sensor targets” which is prior claimed in preamble. 
	Re claim 3, line 2: insert --regions-- after “feature”, because “feature regions” is prior claimed. 
	Re claim 5, line 2: insert --the-- in front of “non-yielding target portions”.
	Re claim 6, line 2: delete two (2) “region”, insert --regions--.
	Re claim 7, 
		-line 11: after “to review”, insert --the--, because “features” is prior claimed in same line 11, 
		-line 15: insert --the-- in front of “sensor targets” which is prior claimed in preamble. 
	Re claim 10, lines 2-3, delete “region” and insert --regions--.
	Re claim 11, line 3: insert --the-- in front of “layer”.
the-- in front of “revealing device” which is prior claimed in claim 7.
	Re claim 15, lines 1-2: delete “a” and insert --the-- in front of “revealing device” which is prior claimed in claim 7.
	Re claim 16, page 7, line 4: insert –the-- in front of “yielding target portions” which is prior claimed in line 1. 
	Re claim 17, line 2: after “feature”, insert --regions-- which is prior claimed. 
	Re claim 19, line 1: insert –the-- in front of “non-yielding target portions--.
	Re claim 20, line 2: delete two (2) “region”, and insert --regions--.
	Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1, 4, 7, 15, 16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In particular, claims 4 & 18 cite “filling at least the removed sensor target regions” is not clear, because it is missing element/feature (e.g. material) that used to fill the removed regions. According to Fig. 7, the removed target regions RE3 is filled with material ANO. 
	 Claim 15 cites “a device manufacturing method wherein use is made of a revealing device” is not clear, because the claim is missing essential steps in order to manufacture features of the revealing device. There are no process steps presented in either claims 7 & 15 to support the method claim. Applicant is suggested to revise or cancel the claim to avoid any further confusion. 
	For best understand and examination purpose, claims 4 & 18 will be considered based on Fig. 7 and claim 15’s language is considered based on teachings of any applied prior arts. 
Allowable Subject Matter
4.	Claims 1-3, 5-14, 16, 17 & 19-20 are allowed over prior arts, and claims 4, 15 & 18 would be allowable if rewritten or amended to overcome the  claims objection & rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	The reasons for allow include the sequential steps of obtaining locations of first areas on the substrate...at least partially removing…location of the sensor targets in the first areas” (claim 1); a revealing device including a layer removal device…control the layer removal device…of the sensor targets in the first area (claim 7); and a non-transitory computer program product including a CRM…locations of sensor targets (claim 16). 
	The closest prior arts include Villiers (US 2016/0013069, Figs. 1-12, directed to method for uncovering underlying alignment marks), Kondo (JP H07273018, Figs. 1-2, directed to wafer alignment method including a removal of resist layer that covers alignment mark), Balsuwamy et al. (US 2005/0250291, Figs. 4A-D, directed to method for clearing alignment makers including removal of material overlying the alignment markers), Janda et 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431.  The examiner can normally be reached on Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 






/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        4/7/21